Order filed October 6, 2014




                                    In The

                               Court of Appeals
                                   For The

                         First District of Texas
                                 ___________

                              NO. 01-13-00539-CR
                                 ____________

            ROBERT NELSON LAUDERDALE, JR., Appellant

                                      V.

                    THE STATE OF TEXAS, Appellee


                  On Appeal from the 337th District Court
                          Harris County, Texas
                      Trial Court Cause No. 1382005

                                   ORDER
      This court has determined, pursuant to Texas Rule of Appellate Procedure
34.5(f) and 34.6(g)(2), that it must inspect the original of State’s exhibit 27.

      The clerk of the 337th District Court is directed to deliver to the Clerk of this
court the original of State’s exhibit 27, on or before October 16, 2014. The Clerk
of this court is directed to receive, maintain, and keep safe this original exhibit; to
deliver it to the justices of this court for their inspection; and, upon completion of
inspection, to return the original of State’s exhibit 27, to the clerk of the 337th
District Court.



                                               PER CURIAM